DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The amendments to the specification submitted July 19, 2022 have been considered and approved as being directed to matters of form not affecting the scope of the invention, and without introducing new matter.

Claim Rejections - 35 USC § 112
3. 	Previous rejections are withdrawn in view of Applicant's amendment filed July 19, 2022.

Response to Arguments
4.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed July 19, 2022, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 102 rejections of claims 1-2, 8-9, 13, 17, and 20 and the previous 35 U.S.C. 103 rejections of claims 3-7, 10-12, 14-16, 18-19, and 21 have been withdrawn. 

Allowable Subject Matter
5.	Claims 1-21 are allowed.
6.	Claims 1-21 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Denli (US Pat. Pub. 2019/0064389) fails to anticipate or render obvious a method for identifying at least one of a subsurface pore-filling fluid, lithology, and combinations thereof, the method comprising the steps of: training a backpropagation-enabled process on the training set to identify, during training, the presence of at least one of a subsurface pore-filling fluid, lithology, and combinations thereof; and using the trained process on a field-acquired data set that is not part of the training set to infer the presence of at least one of a subsurface pore-filling fluid, lithology, and combinations thereof, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        9/6/2022